Citation Nr: 0124258	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  98-04 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active duty service from November 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claims of 
entitlement to service connection for headaches and 
sinusitis.  The veteran appealed, and in August 2000, the 
Board remanded the claims for additional development.  


FINDING OF FACT

The preponderance of the evidence is against the claims that 
the veteran's headaches, and sinusitis, are related to his 
service.


CONCLUSION OF LAW

Headaches, and sinusitis, were not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(b)).  The appellant was notified in the 
RO's January 1998 decision that the evidence did not show 
that the criteria had been met for service connection for 
headaches and sinusitis.  Those are the key issues in this 
case, and the rating decision, as well as the statement of 
the case (SOC), and the supplemental statements of the case 
(SSOC's), informed the veteran of the relevant criteria.  The 
Board concludes the discussions in the rating decision, SOC 
and SSOC's sent to the appellant informed him of the 
information and evidence needed to substantiate these claims 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The appellant has not referenced any obtainable evidence not 
of record that might aid his claims or that might be 
pertinent to the bases of the denial of these claims.  The RO 
also requested and obtained VA medical records, and has 
obtained the veteran's service medical records from the 
National Personnel Records Center.  Non-VA medical records 
have also been associated with the claims file.  During his 
hearing in April 2000, the veteran essentially indicated that 
he had obtained all available private medical records.  
Nevertheless, the record was held open an additional 60 days 
in order for him to attempt to secure additional records.  
Although it does not appear that the veteran has been 
afforded VA examinations covering the disabilities in issue, 
the evidence, discussed infra, shows that the claimed 
conditions were not treated or diagnosed during service, with 
the possible exception of one treatment for nasopharyngitis 
in 1943.  Therefore, an examiner would have only one possibly 
relevant service medical treatment report to review.  In 
addition, the claimed conditions were first treated over two 
years after separation from service, and there is no 
competent evidence of record linking either of the claimed 
conditions to the veteran's service.  The Board therefore 
finds that that a remand for an examination and/or opinion is 
not necessary.  See 38 U.S.C.A. § 5103A(d).  

Finally, the Board notes that the RO denied these claims as 
not well grounded in January 1998.  However, after additional 
evidence was received, the RO has affirmed its denials of 
these claims on several occasions.  The most recent denial 
was set forth in a May 2001 supplemental statement of the 
case (SSOC).  A review of the January 1998 decision shows 
that the veteran was advised of the applicable regulation 
(i.e., 38 C.F.R. § 3.303) and a review of the May 2001 SSOC 
shows that the RO denied the claims on the merits.  Given the 
foregoing, and the Board's determination that the VCAA has 
been complied with, the Board has determined that the veteran 
has not been prejudiced by its analysis of these claims on 
the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran asserts that he has headaches and sinusitis due 
to his service.  Specifically, a review of his written and 
oral testimony shows that he argues that these conditions 
became chronic during service, and that he has had these 
conditions ever since his service.  In January 1998, the RO 
denied the claims.  The veteran has appealed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d) (2000).  In such instances, a grant of service 
connection is warranted when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  Id.  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

The veteran's service medical records do show that he was 
treated for a severe headache, chills and abdominal pain for 
about four days in January 1943.  He was noted to have a 
temperature of 102 degrees upon admission.  He received 
routine care, to include aspirin.  The final diagnosis was 
nasopharyngitis, acute, catarrhal.  The veteran's separation 
examination report, dated in December 1945, shows that the 
examiner determined that the veteran had no ear, nose or 
throat abnormalities, and no neurological diagnosis.  

The post-service medical evidence for consideration in this 
case includes records from the Old Soldiers' Home, the Boston 
City Hospital, Vera Reaves, M.D., VA outpatient treatment, 
hospital and examination reports, dated between 1946 and 
2000.  

A VA examination report, dated in June 1946, shows that the 
veteran stated that he had not received any medical attention 
or hospitalization since his discharge.  On examination, the 
nose and throat were normal.  There was no relevant 
diagnosis.  

A report from the Peter Bent Brigham Memorial Hospital, dated 
in 1948, contains a summary of treatment which shows that in 
January 1946 the veteran reported that he was perfectly 
healthy except for a leg wound.  Between May and August of 
1948, he was treated for persistent nasal symptoms, which 
were characterized as chronic rhinitis.  It was suggested 
that he wear a wet mask during his work hours at a pasta 
factory.  In November and December of 1949, he was treated 
for complaints of "generalized headaches for the past ten+ 
years."  The relevant diagnosis was possible tension 
headaches.  In January 1950, the veteran was treated for 
headaches, "noted improved on merely reassurance."  He was 
also noted to have a bloody spinal tap.  

A report from the Boston City Hospital, dated in October 
1950, shows that the veteran was admitted with complaints of 
a sore throat for one week and a headache for two hours.  The 
diagnoses were acute pharyngitis, psychoneurosis anxiety type 
and meningismus of uncertain etiology.  

VA outpatient treatment and hospital reports, dated between 
1974 and 1987, show that in August 1975 the veteran was 
diagnosed with tension headaches.  In May 1976, he was 
treated for right leg trauma, at which time he was also 
diagnosed with bitemporal headaches (described as "probably 
tension headaches), and borderline high blood pressure.  In 
April 1977, he was noted to have a sinus headache, and was 
diagnosed with chronic headaches.  This evidence is also 
remarkable for a diagnosis of hypertension in September 1987.  

Reports from Vera Reaves-Ray, M.D., dated in February 1996, 
show that the veteran sought treatment for headaches of three 
weeks' duration (a later reference in this report notes a 
three month history of headaches).  A history of hypertension 
was noted.  A magnetic imaging image (MRI) revealed probable 
hemorrhagic infarct, right temporal lobe, and hydrocephalus 
involving the third and lateral ventricles with superimposed 
central cerebral atrophy, and severe maxillary sinusitis.  A 
September 1996 report notes a recent hospitalization for a 
seizure, and that while he was in the hospital he fell out of 
bed and suffered a hematoma to the left side of his head.  

VA outpatient treatment reports, dated between 1997 and 2000, 
show that in September 2000 the veteran was diagnosed with 
sinusitis, chronic allergic rhinitis, a seizure disorder and 
hypertension.  

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that his 
headaches and sinusitis should be service connected.  
However, his statements are not competent evidence of a nexus 
between headaches and sinusitis and his service.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In this case, a report from the Peter Bent Brigham Memorial 
Hospital (PBBH), shows that between May and August of 1948, 
he was treated for persistent nasal symptoms, which were 
characterized as chronic rhinitis.  Assuming arguendo that 
this amounts to evidence of sinusitis, the first evidence of 
sinusitis comes approximately two years after separation from 
service.  The first evidence of headaches is found in PBBH 
reports dated between November and December of 1949, and 
therefore comes over three years after separation from 
service.  In addition to the lack of findings of either a 
chronic headache or a sinus condition in the service medical 
records, this period without treatment weighs against the 
claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent medical opinion of record 
that the veteran has either headaches or sinusitis that are 
related to his service.  The Board therefore finds that the 
preponderance of the evidence is against the claims for 
headaches and sinusitis.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable, and the claims must be denied.  
38 U.S.C.A. § 5107;  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for headaches and sinusitis is denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

